DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed October 18, 2021.  Claims 14, 21, and 25 have been amended.  Claims 16 and 26 remain withdrawn.  Claims 18 and 24 have been cancelled.  Claims 14, 15, 17, 19-23, and 25 are currently pending and under examination.

This application is a national stage application under 35 U.S.C. § 371 of PCT/EP2018/077878, filed October 12 2018, which claims benefit of European Application No. 17196153.5, filed October 12, 2017.


Withdrawal of Objections/Rejections:


	The objection to claims 14 and 25, is withdrawn.

The previous rejection of claims 14, 15, and 17-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 17, 19-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 as amended recites: 
A method comprising cultivating at least one cell of Corynebacterium glutamicum capable of converting a fermentable substrate into ortho-aminobenzoic acid (oAB) in the presence of the fermentable substrate while maintaining its metabolic activity, wherein the culture medium has a concentration of ammonia which does not exceed 200 mM a pH between 6.0 and 8.0 and a concentration of ortho-aminobenzoic acid (oAB) of 40 g/l to 80 g/l.

This claim recites the limitation "the culture medium" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  No culture medium is previously recited.  
Additionally, reference to “the culture medium” renders this claim indefinite, because it is unclear how the culture medium is to be used.  The only step recited in the method is cultivating at least one cell of Corynebacterium glutamicum, and then its inherent capabilities.  There is no step of cultivating the Corynebacterium glutamicum in a culture medium comprising the claimed components.
Further regarding claim 14, as written, the culture medium for producing oAB has a concentration of 40 g/l to 80 g/l oAB.  This claim is indefinite, because it is unclear if this concentration of oAB is intended to be present in the culture medium for producing oAB, or instead, if 40 g/l to 80 g/l oAB is produced by the Corynebacterium glutamicum in a culture medium comprising the ammonia and pH as claimed, where no oAB would be present in the Corynebacterium glutamicum.  In other words, as currently written the 40 g/l to 80 g/l oAB is present as a substrate during culturing, and not as a product that is the result of culturing.  
	It is noted that the only step recited in claim 14 as currently presented is “cultivating at least one cell of Corynebacterium glutamicum.”  The limitations following this step are recited as capabilities of the Corynebacterium glutamicum being cultured, and not as required method steps.  
	Claim 25 as amended recites: 
A method comprising converting a fermentable carbon source into ortho-aminobenzoic acid (oAB) in the presence of a culture medium with an ammonia concentration not exceeding 200 mM and a concentration of oAB of 40 g/l to 80 g/l by a cell of Corynebacterium glutamicum capable of said conversion.

As written, the culture medium for producing oAB has a concentration of 40 g/l to 80 g/l oAB.  This claim is indefinite, because it is unclear if this concentration of oAB is intended to be present in the culture medium for producing oAB, or instead, if 40 g/l to 80 g/l oAB is produced by the Corynebacterium glutamicum in a culture medium comprising the ammonia as claimed, where no oAB would be present in the culture medium until produced by the Corynebacterium glutamicum.  In other words, as currently written the 40 g/l to 80 g/l oAB is present as a substrate during culturing, and not as a product that is the result of culturing.  
Claims 15, 17, and 19-23 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.
	


Modified Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 14, 15, 17, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger et al. (IDS; WO 2015/124687, Published 2015).
With regard to claims 14 and 17, Jaeger et al. teach cultivating at least one cell of Corynebacterium glutamicum (Abs.; p. 4, Line 32-33), where Corynebacterium glutamicum is a preferred species indicated by Applicant as usable in the method as claimed.  As Corynebacterium glutamicum cannot be separated from its inherent capabilities, the Corynebacterium glutamicum cultivated by Jaeger et al. is deemed to be a cell capable of converting a fermentable substrate into ortho-aminobenzoic acid (oAB) in the presence of the fermentable substrate while maintaining its metabolic activity.  
As indicated above, it is unclear if the culture medium as claimed in intended to be utilized in the cultivating step, and if the 40 g/l to 80 g/l oAB is intended to be a substrate or product.  However, again, as Corynebacterium glutamicum cannot be separated from its inherent capabilities, the Corynebacterium glutamicum cultivated by Jaeger et al. is deemed to be a cell capable of converting a fermentable substrate into ortho-aminobenzoic acid (oAB) in a medium 
With regard to claims 15 and 23, as Jaeger et al. teach the method of claim 14, and as the components of the method cannot be separated from their properties, maintained metabolic activity would necessarily be indicated by an oxygen transfer rate of the culture which does not decrease; and microbial biomass would necessarily reach at least 6 g/l dry weight. 
With regard to claims 19 and 20, Jaeger et al. teach that culture medium contains urea, which is an alternative nitrogen source which is not ammonia (p. 30, Line 14, 21).
	With regard to claim 21, Jaeger et al. teach corn steep liquor can be used as a nitrogen source in culture medium (p. 16, Line 3-7).
With regard to claim 22, Jaeger et al. teach a further step of adding an alkali base to culture medium as a buffering agent (p. 16, Line 7-10).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (IDS; WO 2015/124687, Published 2015).
claim 25, Jaeger et al. teach converting a fermentable carbon source into ortho-aminobenzoic acid (oAB) using Corynebacterium glutamicum in a culture medium, wherein the culture medium may include a nitrogen source including ammonia gas, ammonium hydroxide solution, ammonium sulphate, ammonium nitrate, or corn steep liquor, or may include 20 g/l (NH4)2SO4, wherein oAB salt can be produced, and thus is present, in the culture medium at a concentration preferably between 20 g/L and 200 g/L, which fully encompasses a concentration of oAB between 40 g/L to 80 g/L (Abs.; p. 4, Line 32-33, p. 16, Line 3-7, 26-30; p. 35, Line 20-25; Ex. 2-3).  Wherein it would have been obvious to one of ordinary skill in the art that a produced oAB concentration would be within the expressly taught preferred range of 20 g/L and 200 g/L, wherein 40 g/L to 80 g/L is within this taught range.  
Additionally, while it is not specifically taught that ammonia, which is a nitrogen source, is present in the culture medium in a concentration not exceeding 200 mM, it would have been routine for an ordinary artisan to determine the appropriate concentration of the nitrogen source(s) to use, to optimize the production of oAB given the needs of the specific strain of Corynebacterium glutamicum being utilized.  Further, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of ammonia present in the culture medium, including to not exceed 200 mM, to result in optimum production of oAB given the needs of the specific strain of Corynebacterium glutamicum being utilized when practicing the taught method.


Response to Arguments

	Applicant urges that Jaeger et al. do not disclose or suggest that the amount of ammonia does not exceed 200 mM, and instead the taught 20 g/l (NH4)2SO4 (Ex. 2-3) corresponds to approximately 300 mM of NH4.  
Applicants arguments have been fully considered, but have not been found persuasive.  
As noted in the modified rejection above, Jaeger et al. teach converting a fermentable carbon source into ortho-aminobenzoic acid (oAB) using Corynebacterium glutamicum in a culture medium, wherein the culture medium may include a nitrogen source including ammonia gas, ammonium hydroxide solution, ammonium sulphate, ammonium nitrate, or corn steep liquor, or may include 20 g/l (NH4)2SO4, (Abs.; p. 4, Line 32-33, p. 16, Line 3-7; p. 35, Line 20-25; Ex. 2-3).  While it is not specifically taught that ammonia, which is a nitrogen source, is present in the culture medium in a concentration not exceeding 200 mM, it would have been routine for an ordinary artisan to determine the appropriate concentration of the nitrogen source(s) to use, to optimize the production of oAB given the needs of the specific strain of Corynebacterium glutamicum being utilized.  Further, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of ammonia present in the culture medium, including to not exceed 200 mM, to result in optimum production of oAB given the needs of the specific strain of Corynebacterium glutamicum being utilized when practicing the taught method.
Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653